internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg eo2 plr-102703-00 date legend taxpayer ein corporation state state university department year state university medical school state university medical center state statute a state statute b state statute c this is in response to a ruling_request submitted on behalf of taxpayer as amended by taxpayer on date the amended request has been further supplemented by additional documentation and correspondence taxpayer requests a ruling that its income is excludible from gross_income for federal_income_tax purposes under sec_115 of the internal_revenue_code facts taxpayer is a general pathology and testing lab consistent with the authority granted by state statutes a and b and authority delegated by the state board_of regents the president of the state university and certain state university officers the chairman of the department a department of the state university medical school formed taxpayer in year taxpayer was formed as the wholly owned subsidiary of the corporation taxpayer performs laboratory services and blood work in direct support of the state university medical center taxpayer also performs esoteric and highly esoteric laboratory services to third party hospitals and laboratories esoteric and highly esoteric services refer to very specialized types of testing that are not efficiently handled by other laboratories taxpayer provides all faculty laboratories and instructional support for training of medical students graduate students fellows and undergraduates in clinical pathology sciences taxpayer’s facility also houses several state university and state university medical center functions in addition to pathology at below-market rates taxpayer is the principal location and source of instruction in clinical pathology sciences for students in undergraduate degrees such as medical technicians medical laboratory technicians and cytotechnologists it is also the principal location and source of instruction for medical students pathology residents and fellows as well as for continuing education for those working in the pathology field taxpayer also derives income from other educational activities taxpayer represents that its articles of incorporation and bylaws will be amended to meet the requirements of sec_115 specifically to ensure that the corporation or the department will at all times own all stock in taxpayer all operating revenues and surplus of taxpayer are used for the educational mission of the department taxpayer will not admit partners become a partner in any partnership or enter into a revenue sharing or net profit sharing arrangement and upon dissolution of taxpayer all assets of taxpayer will be distributed to the corporation or to the department in addition the taxpayer represents that all profits of taxpayer accrue to the state university state law and taxpayer’s amended bylaws provide that the state constitution statutes and regulations supercede any conflicting provisions in taxpayer’s articles of incorporation or bylaws state statute a authorizes the state university to contract with third parties and to form organizational entities within the state university structure and to engage in enterprise operations that are in support of authorized programs within the educational role of the recipient institution taxpayer is prohibited by a state board_of regents rule from providing services to persons other than members of the campus community unless the service offers a substantial and valuable educational or research experience for registered students and faculty or the service fulfills the institution’s public service requirements taxpayer represents that in accordance with state statute a no portion of the funds or proceeds of taxpayer may be diverted from or used for purposes other than those authorized or undertaken in support of authorized programs within the educational role of the recipient institution the corporation’s and taxpayer’s representative has stated that the corporation’s articles of incorporation will be amended to satisfy the requirements of sec_115 of the code state statute c states that the state board_of regents is the successor to and vested with all power and authority control and management over the state university’s property real and personal tangible and intangible accordingly as has been determined by certain courts state law provides that the state university holds property in trust only the property of the state university belongs to the state law and analysis both taxpayer and the corporation have executed a power_of_attorney with respect to the matters discussed in this ruling sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of an essential_governmental_function and accruing to a state or political_subdivision of a state all the facts and circumstances relating to the organization to determine whether the organization performs an essential_governmental_function and whether the income of the organization accrues to a state or political_subdivision of the state revrul_90_74 1990_2_cb_34 concerns an organization formed operated and funded by political subdivisions to pool their casualty risks and other risks arising from their obligations concerning public liability workers’ compensation or employees’ health obligations the ruling states that the income of such an organization is excluded from gross_income under sec_115 so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit revrul_77_261 1977_1_cb_45 holds that income from a fund established under a written declaration of trust by a state for the temporary investment of positive cash balances of a state and its political subdivisions is excludable from gross_income under sec_115 the ruling reasons that the investment of positive cash balances by a state or political_subdivision in order to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and raise revenue revrul_71_589 1971_2_cb_94 provides that the income from property held in trust by a city that was to be used by the city for certain charitable purposes is not subject_to federal_income_tax although revrul_71_589 does not explicitly so state the holding in the revenue_ruling means that a determination was made that the income in question was derived from the exercise of an essential_governmental_function and accrued to a political_subdivision within the meaning of sec_115 of the code revrul_71_589 specifically mentions the support of a hospital as one of the functions such trust might perform promotion of public health and the support of medical facilities are well- established functions of state and local governments and are essential governmental functions education is also an essential government function taxpayer’s activities promote health support medical facilities and are educational taxpayer’s income therefore derives from the provision of services that are established functions of state and local governments and are essential governmental functions within the meaning of sec_115 in addition to deriving income from the performance of an essential_governmental_function income of taxpayer must accrue to the state or a political_subdivision of the state all income of taxpayer accrues to the corporation in the event of dissolution all assets after payment of liabilities of the corporation accrue exclusively to the state university for its medical center or if not to the state university accrue to another entity owned by the state that meets the requirements of sec_115 of the internal_revenue_code or that meets the requirements of an integral part of the state accordingly the income of taxpayer accrues to the state based on the information submitted representations made and authorities cited we conclude that taxpayer’s income is excludible from gross_income for federal_income_tax purposes under sec_115 of the internal_revenue_code this ruling is contingent upon taxpayer and the corporation amending their respective articles of incorporation and bylaws as represented because this ruling is dependent on the amendment of these documents the ruling applies only for periods on and after the date s on which the amendments are effective except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely elizabeth purcell chief exempt_organizations branch
